DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11, 16, 17, 19, and 20) in the reply filed on 01/05/2021 is acknowledged.
Claims 12-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, and  16, 17, 19, and  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6, 8, 16, 19, and 20, the phrase "when:" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or an optional features.  See MPEP § 2173.05(d). For the purpose 
Claims 4, 6, 8, 16, 19, and 20 recite the phrases “is defined”.  These phrases render the claims indefinite because it is unclear to what part of the claims these phrases make reference.
Claims 5, 7, 9, and 17 are indefinite due to their dependence on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park (US 2012/0202336).
Regarding claim 1, Park discloses a semiconductor device comprising: a plurality of patterns (Fig.7, numerals 102, 101) defined between a plurality of trenches  (132, (134) and disposed on 5a substrate (100); a leaning control layer (153) disposed on sidewalls and bottoms of the plurality of trenches (132), (234); and a gap-fill insulating layer (Fig.10, numeral 175) disposed on the leaning control layer, wherein at least one of the plurality of trenches has a different depth from one of the 10plurality of trenches adjacent thereto (Fig7, numeral 132, 134).
Regarding claim 2, Park discloses wherein the leaning control layer (153) comprises a material layer exhibiting compressive stress ([0006]).
Regarding claim 3, Park discloses wherein the leaning control layer comprises silicon oxide, silicon nitride, silicon oxynitride, or a combination thereof ([0050]).
Regarding claim 4, Park discloses the plurality of trenches comprise a plurality of first trenches  (134) having a first 20depth and a second trench (132) having a second depth that is smaller than the first depth (Fig7), the plurality of patterns comprise a first pattern  (102) defined between one of the plurality of first trenches (134) adjacent thereto and the second trench (132), and when:  27a first lower point, which is adjacent to a bottom of the second trench and disposed at a center of a portion between one of the plurality of first trenches adjacent thereto and the second trench, is defined in the first pattern, a first lower straight line, which passes through the first lower point 5and is perpendicular to a lower surface of the substrate (200), is defined, a first upper point, which is disposed in an upper region of the first pattern at the center of the portion between the one of the plurality of first trenches (134) adjacent thereto and the second trench (132), is defined in the first pattern (102), and 10a first upper straight line, which 
Regarding claim 5, Park discloses wherein the second trench (132) has a smaller width than one of the plurality of first trenches (134) adjacent thereto (Fig.1).
Regarding claim 16, Park discloses a semiconductor device comprising: a pattern (Fig.1, numeral 101)  defined between a first trench (132) and a second trench (134) and disposed on a substrate (100); and a gap-fill insulating layer (Fig.5, numeral 170) inside the first and second trenches, wherein:  10the first trench (132) has a first depth, and the second trench (1340 has a second depth that is smaller than the first depth (Fig.1), and when: a lower point, which is adjacent to a bottom of the second trench and disposed at a center of a portion between the first trench and the second 15trench, is defined in the pattern, a lower straight line, which passes through the lower point and is perpendicular to a lower surface of the substrate, is defined, an upper point, which is disposed in an upper region of the pattern at the center of the portion between the first trench and the second trench, is 20defined in the pattern, and an upper straight line, which passes through the upper point and is perpendicular to the lower surface of the substrate, is defined, the upper straight line is disposed between the lower straight line and the second trench (see 112 rejections above)..  
Regarding claim 17, Park discloses a leaning control layer (Fig.2, numeral 140) disposed on sidewalls and bottoms of the first and second trenches between the gap-fill insulating layer (170) and the pattern.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Park  as applied to claim 1 above, and further in view of Kim (US 2011/0117721).
Regarding claim 10, Park does not disclose wherein the gap-fill insulating layer comprises a seam adjacent to a center of each of the plurality of trenches.
Kim however discloses wherein the gap-fill insulating layer comprises a seam (Fig.5, 6; numeral 132, 145) adjacent to a center of each of the plurality of trenches (116) (117).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Kim to have the gap-fill insulating layer comprises a seam adjacent to a center of each of the plurality of trenches for the purpose of compensating thermal expansion of the oxide layer be generated during a subsequent heat treatment process (Kim, [0110]).
Regarding claim 11, Kim discloses a gate electrode (Fig.10C, numeral 270) disposed on the plurality of patterns; and a gate dielectric layer (260) disposed between the gate electrode and the plurality of patterns, wherein 25the gate dielectric layer (260) extends into the seam (250) ([0129]) (Fig.8A).
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest a third trench having a third depth that is smaller than the second depth as required by claims 6 and 19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891